 101321 NLRB No. 21GLAZIERS LOCAL 558 (BSC STEEL)1Although the attorney for Glaziers Local 558 was served with anotice of the hearing, no representative of that Union appeared at the
hearing.2All dates are in 1995, unless indicated otherwise.3The picket signs identified Bratton as the employer involved inthe dispute. Bratton is the company that supplied the handrail sys-
tems to BSC and has never had any employees on the job. We find
that the picketing was aimed at BSC.4The total package of wage rates and benefits for the Glaziers andthe Ironworkers is virtually identical.Glaziers, Architectural, Metal and Glass Workers,Local Union No. 558 and BSC Steel, Inc. andIronworkers Local Union No. 10, AFL±CIO.
Case 17±CD±348April 30, 1996DECISION AND DETERMINATION OFDISPUTEBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe charge in this Section 10(k) proceeding wasfiled on November 21, 1995, by BSC Steel, Inc. (BSC
or the Employer), alleging that the Respondent, Gla-
ziers, Architectural, Metal and Glass Workers, Local
Union No. 558 (Glaziers Local 558 or the Glaziers),
violated Section 8(b)(4)(D) of the National Labor Re-
lations Act by engaging in proscribed activity with an
object of forcing the Employer to assign certain work
to employees it represents rather than to employees
represented by Ironworkers Local Union No. 10, AFL±
CIO (Ironworkers Local 10 or the Ironworkers). A
hearing was held on December 15, 1995, before Hear-
ing Officer D. Michael McConnell.1The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board affirms the hearing officer's rulings, find-ing them free from prejudicial error. On the entire
record, the Board makes the following findings.I. JURISDICTIONBSC Steel is a State of Missouri corporation en-gaged as a steel erection contractor in the construction
industry. During its last fiscal year, the Employer pur-
chased and received goods and services valued in ex-
cess of $50,000 from sources located outside the State
of Missouri and sold and shipped goods and services
valued in excess of $50,000 directly to customers lo-
cated outside the State of Missouri.The parties present at the hearing stipulated, and wefind, that BSC is engaged in commerce within the
meaning of Section 2(6) and (7) of the Act and that
Glaziers Local 558 and Ironworkers Local 10 are labor
organizations within the meaning of Section 2(5) of
the Act.II. THEDISPUTE
A. Background and Facts of the DisputeThe work in question is the installation of a hand-railing system at the H & R Block Corporation in Kan-
sas City, Missouri. The glass handrail system was de-livered to the jobsite at about 7 a.m. on November 17,1995.2Members of Glaziers Local 558 began picketingthe job at about 8:30 a.m. that day with signs that ad-
vised that the Employer3did not pay the area wagestandard.4The Employer removed the glass from thejobsite that same afternoon and the picketing ceased.
On November 20, the Employer instructed the iron-
workers to begin installing the handrail system at night
to avoid problems with the picketing Glaziers. Em-
ployees represented by the Glaziers were at the jobsite
installing window glass and a glass curtain wall for an-
other contractor on the project. When the Glaziers'
employees reported for work on the morning of No-
vember 21, and found that work on the handrail sys-
tem had been performed the night before, they ceased
work and the picketing resumed. Employees rep-
resented by other unions, except for the Ironworkers,
declined to cross the picket line.In early November, Kenneth Bishop, superintendentfor the general contractor, J.E. Dunn, had a conversa-
tion with Paul Fisher, a Glaziers foreman and member
of the Glaziers Union, about the installation of the
handrailing system. Fisher indicated that he was con-
cerned that the ironworkers were working with glass,
which is glaziers' work. When the picketing began,
Fisher participated in the picketing. In a conversation
on November 21, Bishop asked Fisher what he was
doing; Fisher replied that the ironworkers were unload-
ing glass, which was glaziers' work, and that he was
not going to put up with it.On that same day (November 21), John Simms,business agent for Glaziers Local 558, told Bishop that
the ironworkers were installing the glass which was
glaziers' work. Simms also talked to Robert Bartley,
erector manager for BSC, and told him that the Em-
ployer had ironworkers doing glaziers' work. Simms
asked Bartley to sign up with the Glaziers Union but
Bartley declined. Simms then told Bartley that the
picket line would be removed if the ironworkers per-
formed the handrailing work at night. The picketing
ceased that afternoon and did not resume.B. Work in DisputeThe work in dispute is the installation of the glasshandrailing system at the H & R Block Corporate Ex-
pansion project located in Kansas City, Missouri. The
work involves welding or bolting metal guides to the
floor of the structure and then attaching the glass rail-
ings. The railings are then bolted to the metal guides. 102DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Although there is no current agreement between the Glaziers andthe Ironworkers to resolve jurisdictional disputes, at one time there
was a national agreement between the International presidents to re-
solve such disputes. That national agreement was repudiated by the
Glaziers on March 1, 1974. Similarly, on August 10, 1983, the Gla-
ziers abrogated a local agreement that had also been designed to re-
solve disputes.A handrail of some other material, such as wood ormetal, is then attached to the top of the glass railing.C. The Contentions of the PartiesThe Employer maintains that this work has alwaysbeen performed by employees represented by the Iron-
workers Union. It is undisputed that the Employer has
a current collective-bargaining agreement with the
Ironworkers, but not with the Glaziers. The initial
stage of the work involves securing the metal tracks to
the floor, work that the Glaziers Union does not claim.
Even after the glass is installed, there is often a need
to make adjustments in the frame as it is being at-
tached to the structure. The Employer argues that it is
more efficient to have a crew of ironworkers, working
continuously, performing the entire job, rather than to
assign the work to two crafts and have two crews
working intermittently. The Employer also argues that,
although this type of work does not occur regularly,
the evidence shows that it is usually assigned to the
ironworkers and that is predominately true in the area.Ironworkers Local 10 agrees with the Employer'sposition. As noted above, no representative of the Gla-
ziers Union attended the hearing so its position, at
least for the record, is unknown.D. Applicability of the StatuteBefore the Board may proceed with a determinationof the dispute pursuant to Section 10(k) of the Act, it
must be satisfied that there is reasonable cause to be-
lieve that Section 8(b)(4)(D) has been violated and that
the parties have no agreed-upon method for the vol-
untary adjustment of the dispute.In the conversation between Fisher (a Glaziers mem-ber and foreman) and Bishop (general contractor super-
intendent), Fisher related his concerns about iron-
workers working with the glass. Fisher told Bishop
that working with glass was glaziers' work. When the
picketing began Fisher participated in picketing. In a
subsequent conversation, Fisher told Bishop that he
was not going to put up with ironworkers performing
glaziers' work.On November 21, in a conversation between Simms(the Glaziers' business agent) and Bishop, Simms stat-
ed that ironworkers were installing the glass in the
handrailing system, and that was glaziers' work.
Simms also talked to Bartley, BSC's erection manager,
and told him that the Employer had ironworkers doing
glaziers' work. After Bartley declined Simms' offer to
sign up with the Glaziers Union, Simms told Bartley
that the picketing would cease if the ironworkers per-
formed the handrailing work at night. The picketing
ceased that day and did not resume.The parties present at the hearing stipulated, and wefind, that there is no voluntary method of resolving the
competing claims for the disputed work.5We find reasonable cause to believe that the Gla-ziers violated Section 8(b)(4)(D), and that, as stipu-
lated by the parties present at the hearing, there exists
no agreed-upon method for the voluntary adjustment of
the dispute within the meaning of Section 10(k) of the
Act. Accordingly, we find that the dispute is properly
before the Board for determination.E. Merits of the DisputeSection 10(k) requires the Board to make an affirm-ative award of disputed work after considering various
factors. NLRB v. Electrical Workers IBEW Local 1212(Columbia Broadcasting), 364 U.S. 573 (1961). TheBoard has held that its determination in a jurisdictional
dispute is an act of judgment based on common sense
and experience, reached by balancing the factors in-
volved in a particular case. Machinists Lodge 1743(J.A. Jones Construction), 135 NLRB 1402 (1962).The following factors are relevant in making the de-termination of the dispute.1. Certification and collective-bargainingagreementsThere is no evidence that either Ironworkers Local10 or Glaziers Local 558 has ever been certified as the
exclusive collective-bargaining representative of any of
the Employer's employees. BSC, however, has a cur-
rent collective-bargaining agreement with the Iron-
workers covering the disputed work, but not with the
Glaziers. Accordingly, the agreement between BSC
and the Ironworkers favors an award of the disputed
work to employees represented by the Ironworkers.2. Employer preferenceBSC stated a preference for having the disputedwork awarded to employees represented by the Iron-
workers Union. Accordingly, this factor favors an
award of the disputed work to employees represented
by the Ironworkers.3. Employer past practiceBSC has a past practice of assigning the disputedwork to employees represented by the Ironworkers.
Accordingly, this factor favors an award of the dis-
puted work to employees represented by the Iron-
workers. 103GLAZIERS LOCAL 558 (BSC STEEL)4. Area practiceBSC presented evidence that the area practice is toassign the installation of the handrail system, including
the glass panels, to employees represented by the Iron-
workers. Accordingly, we find that this factor favors
an award of the disputed work to employees rep-
resented by the Ironworkers.5. Relative skillThe record shows that both groups of employeespossess the necessary skill to perform the work in dis-
pute. Accordingly, this factor does not favor an award
of the work to either group of employees.6. Economy and efficiency of operationsBSC contends that it is more economical and effi-cient to assign the disputed work to employees rep-
resented by the Ironworkers. This assignment avoids
the bottlenecks and dead time that would occur by uti-
lizing ironworkers to install the base and top of the
handrailing system, with the intervening work by the
glaziers to set the glass panels in place. The work of
setting the glass panels in place requires no specialized
skill that would warrant the intrusion of a second craft
into an integrated installation process. Accordingly, we
find that these factors favor an award of work to the
employees represented by the Ironworkers.7. Arbitration awardOn June 9 and 13, 1986, Arbitrator Frank J. Murphyconducted a hearing between the Ironworkers and the
Glaziers to resolve the issues concerning the installa-
tion of tempered glass on the handrails at the Com-
merce Bank Building located in Kansas City, Missouri.
In his decision issued on June 27, 1986, the arbitrator
awarded the work in dispute to employees represented
by the Ironworkers.The Board, in resolving competing claims to thesame work in a 10(k) proceeding, will examine an ar-
bitrator's work assignment award, to determine if the
award is based on the appropriate criteria. The Board,
however, is not required the defer to an award by anarbitrator.The arbitrator of the 10-year-old award referred tohere emphasized that his ``decision is limited to the
two jobs in question (at the Commerce Bank Building)
and is not a general determination of the assignment
of the type of work'' in dispute.We find, therefore, that the arbitration decision re-lied on by the Ironworkers is not relevant to our deter-mination of the proper assignment of the work in dis-pute herein. Accordingly, this factor does not favor an
award of the disputed work to either group of employ-
ees.ConclusionAfter considering all the relevant factors, we con-clude that the employees represented by the Iron-
workers are entitled to perform the work in dispute.We reach this conclusion relying on the factors ofcollective-bargaining agreements, employer preference,
employer past practice, area practice, and economy and
efficiency of operations.In making this determination, we are awarding thework to employees represented by the Ironworkers, not
to that Union or its members.Scope of AwardThe Employer has requested that the Board issue abroad award on behalf of the Ironworkers covering the
work in dispute in view of the Glaziers' repeated pick-
eting of projects where similar work is performed. Be-
fore the Board will make such an award, it must be
shown that: (1) the work in dispute has been a continu-
ous source of controversy in the relevant geographic
area and is likely to recur; and (2) the offending union
has a proclivity to engage in further unlawful conduct
in order to obtain the work in dispute. See Laborers(Paschen Contractors), 270 NLRB 327, 330 (1984);Electrical Workers IBEW Local 104 (Standard Sign),248 NLRB 1144, 1147±1148 (1980). There is no indi-
cation in this record that Glaziers Local 558 is likely
to engage in unlawful conduct in pursuit of work simi-
lar to the work in dispute at future projects. Accord-
ingly, the award is limited to the controversy at the
jobsite that gave rise to this proceeding.DETERMINATION OF DISPUTEThe National Labor Relations Board makes the fol-lowing Determination of Dispute.1. Employees of BSC Steel, Inc., represented byIronworkers Local Union No. 10, AFL±CIO, are enti-
tled to perform the work of installing glass handrailing
systems at the H & R Block Corporate Expansion
project located in Kansas City, Missouri.2. Glaziers, Architectural, Metal and Glass Workers,Local Union No. 558 is not entitled by means pro-
scribed by Section 8(b)(4)(D) of the Act to force BSC
Steel, Inc. to assign the disputed work to employees
represented by it. 104DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3. Within 10 days from this date, Glaziers, Architec-tural, Metal and Glass Workers, Local Union No. 558
shall notify the Regional Director for Region 17 in
writing whether it will refrain from forcing the Em-ployer, by means proscribed by Section 8(b)(4)(D), toassign the disputed work in a manner inconsistent with
this determination.